FILED

CHARLOTTE, NC
IN THE UNITED STATES DISTRICT COURT

FOR THE WESTERN DISTRICT OF NORTH CAROLINA AUG 01 2019

STATESVILLE DIVISION
US DISTRICT COURT
CRIMINAL NO.: 5:19-cr-7-KDB WESTERN DISTRICT OF NC

UNITED STATES OF AMERICA )

) CONSENT ORDER AND

v. ) JUDGMENT OF FORFEITURE

) PENDING RULE 32.2(c)(2)

KENNETH LEE McBRIDE )

BASED UPON the Defendant’s plea of guilty and finding that there is a nexus between
the property listed below and the offense(s) to which the Defendant has pled guilty and that the
Defendant (or any combination of Defendants in this case) has or had a possessory interest or other
legal interest in the property, IT IS HEREBY ORDERED THAT:

1. The following property is forfeited to the United States pursuant to 18 U.S.C. §
924, 21 U.S.C. § 853, and/or 28 U.S.C. § 2461(c), provided, however, that forfeiture of specific
assets is subject to any and all third party petitions under 21 U.S.C. § 853(n), pending final
adjudication herein:

 

e One H&R Arms, Model 999, .22 caliber revolver, serial number 73841, and
ammunition seized on or about April 22, 2018, during the investigation;

e One H&R handgun, serial number F1350, and ammunition seized on or about
May 25, 2018, during the investigation; and

@ One Davis Industry, .380 handgun, serial number AP342019, and ammunition
seized on or about May 25, 2018, during the investigation.

2. The United States Marshals Service, the investigative agency, and/or the agency
contractor is authorized to take possession and maintain custody of the above specific asset(s).

3. If and to the extent required by Fed. R. Crim. P. 32.2(b)(6), 21 U.S.C. § 853(n),
and/or other applicable law, the United States shall publish notice and provide direct written notice
of forfeiture.

4. Any person, other than the Defendant, asserting any legal interest in the property
may, within thirty days of the publication of notice or the receipt of notice, whichever is earlier,
petition the court for a hearing to adjudicate the validity of the alleged interest.

5. Pursuant to Fed. R. Crim. P. 32.2(b)(3), upon entry of this order, the United States
Attorney’s Office is authorized to conduct any discovery needed to identify, locate, or dispose of
the property, including depositions, interrogatories, and request for production of documents, and
to issue subpoenas pursuant to Fed. R. Civ. P. 45.

 
~ R. ANDREW MURRAY

6. As to any specific assets, following the Court’s disposition of all timely petitions,
a final order of forfeiture shall be entered. If no third party files a timely petition, this order shall
become the final order of forfeiture, as provided by Fed. R. Crim. P. 32.2(c)(2), and the United
States shall have clear title to the property, and shall dispose of the property according to law.

The parties stipulate and agree that the aforementioned asset(s) constitute property used in
any manner to facilitate the commission of such offense(s) and are therefore subject to forfeiture
pursuant to 18 U.S.C. § 924, 21 U.S.C. § 853, and/or 28 U.S.C. § 2461(c). The Defendant hereby
waives the requirements of Fed. R. Crim. P. 32.2 and 43(a) regarding notice of the forfeiture in the
charging instrument, announcement of the forfeiture at sentencing, and incorporation of the
forfeiture in the judgment against Defendant. If the Defendant has previously submitted a claim in
response to an administrative forfeiture proceeding regarding any of this property, Defendant
hereby withdraws that claim. If Defendant has not previously submitted such a claim, Defendant
hereby waives all right to do so. As to any firearms listed above and/or in the charging instrument,
Defendant consents to destruction by federal, state, or local law enforcement authorities upon such
legal process as they, in their sole discretion deem to legally sufficient, and waives any and all
right to further notice of such process or such destruction.

 

UNITED STATES ATTORNEY

STEVEN R. KAUFMAN KENNETH LEE McBRIDE ©
Assistant United States Attorney Defendant

tLe

WESLEY WHITE
Attorney for Defendant

Signed this the 1 day of August 2019.

fig Fr —
¢
HONORABLEKENNETH D. BELL
UNITED STATES DISTRICT JUDGE

 
